Title: John Adams to Cotton Tufts, 23 January 1788
From: Adams, John
To: Tufts, Cotton


        
          Grosvenor Square Jan. 23. 1788
          Dear Sir
        
        So many Things appear to be done, when one is making Preparations for a Voyage, especially with a Family, that you must put up with a short Letter in answer to yours.
        We shall embark in March on board of the ship Lucretia Captn Calahan, and arrive in Boston as soon as We can: till which time I must suspend all Requests respecting, my little affairs. Your Bills shall be honoured as they appear.
        You are pleased to ask my poor opinion of the new Constitution, and I have no hesitation to give it. I am much Mortified at the Mixture of Legislative and Executive Powers in the Senate, and wish for Some other Amendments.— But I am clear for accepting the present Plan as it is and trying the Experiment. at a future Time Amendments may be made, but a new Convention at present, would not be likely to amend it.
        You will receive, perhaps with this, a third Volume of my Defence, in which I have Spoken of the new Constitution, in a few Words. This closes the Work, and I believe you will think I have been very busy. I have rescued from everlasting Oblivion, a number of Constitutions and Histories, which, if I had not Submitted to the Drudgery, would never have appeared in the English Language. They are the best Models for Americans to study, in order to Show them the horrid Precipice that lies before them in order to enable and Stimulate them to avoid it.
        
        I am afraid, from what I See in the Papers that Mr Adams is against the new Plan. if he is, he will draw many good Men after him, and I Suppose place himself at the head of an Opposition. This may do no harm in the End: but I should be Sorry to see him, worried in his old Age.
        Of Mr Gerrys Abilities, Integrity and Firmness I have ever entertained A very good opinion and on very solid Grounds.— I have seen him and Served with him, in dangerous times and intricate Conjunctures. But on this Occasion, tho his Integrity must be respected by all Men, I think him out in his Judgment.— Be so kind as to send him in my name a Set of my three Volumes.
        My Duty, Love and Compliments / where due. Yours most respectfully / and affectionately
        John Adams
      